DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10, 12-14, 18-21, 24, 25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a three-dimensional semiconductor device which comprises a stack structure with a plurality of gate electrodes stacked on a first substrate, a plurality of channel regions that penetrate the stack structure and extend in a direction perpendicular to the top surface of the first substrate, a peripheral circuit structure with at least one transistor on a top surface of a second substrate, in combination with the suggested position of the connection layer, as well as the crystal planes and directions of the first and second substrates as specifically required by the applicant in claims 1, 13, and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817